JOSEPH, C. J.,
dissenting.
The majority opinion goes awry in the sentence beginning "Petitioner responds that, * * *” in the middle of page 245. For that sentence I would substitute the following: Petitioner argues that, once his registration expired, he no longer had a duty to notify the Board of a change of address and, therefore, that the notice provision of ORS 701.080, quoted supra, is no longer reasonable under ORS 183.415.
Then I would continue:
That simply cannot have been the legislature’s intention. ORS 701.005 defines a builder as:
"A person who, in the pursuit of an independent business, undertakes or offers to undertake or submits a bid, to construct, alter, repair, improve, move or demolish a structure or to perform any work in connection with the construction, alteration, repair, improvement, moving or demolition of a structure, and the appurtenances thereto, except landscaping and lawn sprinkling systems.”
ORS 701.075 requires registration by any "person who wishes to register as a builder * * The registration process requires that the "builder” furnish in its application its "name and address.” There follows immediately the provision for the notification duty imposed by ORS 701.080.
The majority would say that the obligation to notify of a change of address does not survive an annual registration. If that be so, every fly-by-night builder in the state will justifiably prepare to leap laughingly through the loophole thus judicially created. Furthermore, the companies that issue their builders bonds will also be delighted. ORS 701.150(2) extends liability on the bond (or cash *247deposit) for "one year following the date of expiration of the certificate of registration in force at the time the work was completed.” However, the bond or deposit cannot be reached until the liability of the builder has been established, and that cannot be done unless the Board can exercise personal jurisdiction over the builder. It follows from the majority opinion, therefore, that a builder who ought to be liable for actions done during the period of his registration cannot be held liable if he moves fast enough and secretly enough. Nothing could be less consonant with the obvious legislative intent.
Thornton, Buttler, and Warren, JJ., join in this dissent.